Citation Nr: 1140210	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the Appellant is eligible for VA disability benefits.


ATTORNEY FOR THE BOARD

P. Childers, Counsel











INTRODUCTION

The evidence does not establish that the Appellant had qualifying active duty service. 

This matter is before the Board of Veterans Appeals (Board) on appeal of an adverse determination in September 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In April 2006, the Board remanded the matter for additional development.  As the development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Appellant does not have qualifying active duty service to establish that he is a Veteran.


CONCLUSION OF LAW

The Appellant is not eligible for VA disability benefits.  38 U.S.C.A. §§ 101(2), (10), (24), (West 2002); 38 C.F.R. §§ 3.1(a) and (d), 3.6(a) and (b) (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, the information and evidence that VA will obtain, and the information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in January 2003.  The Appellant was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Appellant was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  





As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the provisions for the effective date of a claim and for the degree of disability assignable) 

To the extent the provisions for the effective date of a claim and for the degree of disability assignable were omitted from the VCAA notice, the notice was defective, but as the claim is denied no effective date or disability is assignable as a matter of law.  For this reason, the Appellant has not been prejudiced by the omission.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has requested service personnel and treatment records to no avail.  In February 2003, the RO notified the Appellant that it was unable to obtain service records or verify the Appellant's alleged military service, and asked him to send a copy of his DD-214.  The Appellant has not submitted any type of military record. 

Pursuant to the Board's remand, the RO sought to verify the Appellant's alleged service by a search of a service number provided by the Appellant and of aliases through the appropriate databases, but found no record of service was found.  



In addition, in June 2007, a letter was sent to the person identified by the Appellant as his guardian, but no response from that person was received.  

The Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In October 2002, the Appellant filed an application for VA benefits.  He reported that he had served under several names and listed a guardian as his nearest relative or other person to be contacted if necessary.  He stated that he was born in April 1950 and entered active service for the first time in June 1962 (he would have been 12 years of age in June 1962) and he provided a service number for this period of service.  He stated that he left this period of active service in February 1965 at the rank of "Lieutenant U.S.O."  He also reported that he had a second period of service from 1974 to 1982.

In January 2003, the National Personnel Records Center found no record of service for the Appellant.  

In January 2003, the RO asked the Appellant to submit a copy of his DD-214.  The Appellant did not submit the requested document or any other military record.

In September 2003, the RO notified the Appellant that his claim had been denied because his military service could not be verified based on the information that he had provided.  



In October 2003, a clinical psychologist reported that the Appellant was a poor and vague historian and delusional.  The psychologist stated that he was not able to determine anything for sure about the Appellant's military service and that he had no faith in the reliability of the Appellant's recollections.  

Pursuant to the Board's remand in 2006, the RO searched for service records using an alleged service number and aliases provided by the Appellant, but no record of service was found.  In June 2007, the RO sent a letter to the Appellant's guardian, but no response from that person was received.  

In February 2007, the Appellant submitted copies of communications between him and the IRS and a copy of his credit report.  That evidence does not refer to and does not relate, in any way, to any putative military service.

The Appellant has not provided VA with any evidence of military service, such as a DD-214 or Certificate of Discharge.

Legal Criteria

In order to qualify for VA benefits, a claimant must demonstrate that he is a "Veteran."  A Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  

To establish qualifying service for entitlement to benefits, VA may accept evidence of a claimant's service, such as a DD- 214, a Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge without verification from the appropriate service department if the evidence is, inter alia, a document issued by the service department.  38 C.F.R. § 3.203.



 Analysis

The Appellant alleges that he is a Veteran and qualifies for VA disability benefits.   As stated before, the Appellant has not provided VA with any evidence of military service, such as a DD-214 or Certificate of Discharge.  Although the Appellant asserts that he entered the United States Army in 1962, his assertion is inherently incredible because he would have been 12 years old in 1962.  

Moreover, VA has made reasonable efforts to verify the Appellant's alleged military service with the information he has provided, but no record of military service has been found. 

In the absence of evidence that the Appellant served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable, the Appellant is not a Veteran and he is not eligible for VA disability benefits. 


ORDER

The Appellant is not eligible for VA disability benefits, and the appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


